Citation Nr: 1624427	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel












INTRODUCTION

The Veteran had active military service from August 1975 to August 1979; April 2000 to November 2000; December 2004 to February 2006; and March 2008 to April 2009.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim was previously before the Board in February 2016, at which time the Board requested an outside medical opinion from a medical expert in the field of orthopedic spine surgery or neurosurgery.  The requested opinion has been received at the Board, and based upon the result of such requested opinion; the Board finds it necessary to remand this claim once again for a VA examination.  

The Veteran had active military service from August 1975 to August 1979, April 2000 to November 2000, December 2004 to February 2006 and March 2008 to April 2009.  Of importance in the present case, the Veteran had a period of ACTDUTRA with the Mississippi National Guard from May 1988 to June 1988.  

For periods of ACDUTRA, service connection may be granted for a disability resulting from injuries or diseases incurred or aggravated during such period.  

A review of his service treatment records show that in May 1988, during a period of ACDUTRA, the Veteran injured his back while lifting boxes.  He reported to the hospital.  When he arrived at the hospital he was unable to stand straight, pain was emanating from his back muscles with palpitation at L4-5 area, and straight leg testing elicited pain at 60 degrees.  He was diagnosed with low back strain and subsequently returned to duty with a temporary limited profile for 5 days. 

In 1991, the Veteran was working at United Parcel Service when he claims that he had a sudden onset of debilitating back pain with right sciatica.  As a result, he underwent surgery and had a lumbar disc removed.  Since this time he has had intermittent back pain that has progressively become worse and has been diagnosed with degenerative disc disease and lumbago.  

The Veteran has undergone multiple VA examinations; however, the primary focus of these examinations was the issue of whether the condition was aggravated during a subsequent periods of active service.  Only the March 2015 VA examination addressed the injury in May 1988.  The only rationale was that the first injury was a musculature condition caused or associated by overuse or over stretching of the musculature and degenerative disc disease was disc condition caused by narrowing of the vertebral disc spacing and likely due to aging.  

The Board asked a specialist to review the Veteran's file and to provide an opinion with respect to the following question: it is at least as likely than not (probability of 50 percent or greater) that the Veteran's current low back disability was caused or aggravated by the May 1988 injury during the period of ACDUTRA noted above.  

The examiner noted that in a document from November 5, 2000, it is mentioned that x-ray evidence revealed a L4-5 pars fracture along with degenerative joint disease at L4-5.  The examiner did not see any record of follow up comment on this aforementioned study.  There is a January 30, 2013, document commenting of the worsening of the Veteran's degenerative joint disease, without comment on the pars fracture.  There is an additional document dated May 2, 2012 that comments on the worsening progression of his degenerative joint disease.  

The examiner opined that if the Veteran currently has a pars defect it would have to be assumed that this would be a new finding.  A pars defect in the Veteran would likely be occupational and not congenital and could have come from deployment or service.  Moreover, the examiner opined that if the Veteran does not have a pars defect then his back problems are likely due to degenerative disc disease and post laminectomy syndrome.  

As such, based on the medical specialist recommendation, the Board is remanding this claim for a VA examination in order to determine whether or not the Veteran has a pars fracture.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  

In addition, the examiner is asked to carefully review both this remand, and the medical expert opinion dated March 2016.  

The examiner is asked to conduct imaging studies of the Veteran's back to determine whether or not he has a pars defect/fracture.  

2.  After completing the above, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




